Citation Nr: 0845138	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-38 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Duvall, Associate Counsel


INTRODUCTION

The veteran served on periods of military duty with the 
United States Army Reserves from 1979 to 2003, with active 
duty service from February 1991 to April 1991, and March 2003 
to May 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDINGS OF FACT

1.  The evidence shows that the veteran injured her cervical 
spine prior to active duty service.

2.  The competent medical evidence of record fails to 
demonstrate that a pre-existing cervical spine disorder was 
aggravated by military service.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a cervical spine disorder, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the veteran's claim, a May 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because she was so notified in an April 2006 letter that was 
followed by a June 2008 supplemental statement of the case.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  The letter also essentially 
requested that the veteran provide any evidence in her 
possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

The veteran's service medical records, identified private 
medical records, VA medical records, and VA examination 
report have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Active military, naval, or air service includes: (1) active 
duty; (2) any period of active duty for training (ACDUTRA) 
during which the individual was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a) (2008).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id. 

The advantage of the evidentiary presumptions, provided by 
law, that assist veterans in establishing service connection 
for a disability do not extend to those who claim service 
connection based on a period of ACDUTRA or INACDUTRA.  
McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. 
Brown, 7 Vet. App. 466, 470-71 (1995), for the proposition 
that, "if a claim relates to a period of active duty for 
training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).

The evidence of record reflects that the veteran served as a 
nurse in the Army Reserves on several periods of ACDUTRA and 
INACDUTRA between 1979 and 2003.  The most extensive period 
of ACDUTRA occurred during the Persian Gulf War between 
September 1990 and September 1991, and between September 2002 
and September 2003.  The veteran's service personnel records 
indicate active duty service from February 1991 to April 
1991, and March 2003 to May 2003.  The veteran contends that 
due to the rigors of her duties during this military service, 
she either incurred or aggravated a cervical spine 
disability.  

In the instant case, the evidence of record shows that the 
veteran's cervical spine disorder pre-existed her active duty 
periods of service.  In February 1991 and March 1991 service 
treatment records, the veteran reported neck pain beginning 
in September 1990 after lifting a garbage can which she 
believed to be empty.  Service treatment records show that 
the veteran was first placed on temporary profiles and later 
placed on permanent profiles that restricted her various 
activities, to include running, jumping, wearing a back pack, 
wearing a helmet, and heavy lifting.  In a February 1991 
service treatment record, the veteran was found "unfit for 
duty."  In another February 1991 service treatment record, 
the examiner noted, "bulging cervical discs, and recently 
aggravated symptoms secondary to increased activity."  
Reports of medical history and medical examinations from 
service treatment records dated February 1991 forward 
indicated cervical pain, recurrent back pain, and bulging 
discs between C4-5 and C5-6 and C5-6 and C6-7.

In a May 2008 VA spine examination, the veteran reported that 
she lifted a heavy garbage can in September of 1990, which 
caused her to experience pain in her neck and the back of her 
head.  At that time, she reported that she was working as a 
nurse in a neurology department and had a magnetic resonance 
imaging scan or computerized tomography scan.  She stated 
that the imaging study found disc bulges, and she was 
provided physical therapy and nonsteroidal medication.  Upon 
examination, there was no acute fracture of the cervical 
spine and there were mild degenerative changes of the 
cervical spine.  The examiner opined that it was not likely 
that the rigors of military service resulted in a permanent 
increase in the severity of the underlying pathology.  The 
examiner stated that the veteran had a pattern of having 
increased symptoms when she was on military duty, either 
during the two weeks each year, or during the two longer 
periods of military duty in 1991 and 2003.  The examiner 
explained that although the symptoms were more severe during 
those times, the veteran returned to her baseline after 
active duty was completed.  The examiner further opined that 
the veteran's current symptoms were quite comparable to those 
that she had in 1990 at the time of the initial onset of the 
neck discomfort and that her functional status was also 
comparable.  The examiner stated that the examination showed 
normal strength and normal reflexes in both upper 
extremities, and a small amount of paresthesias involving the 
right palm.  However, the examiner found that there were no 
deficits such as would be expected if there had been a 
permanent increase in the severity of the underlying 
pathology of the veteran's neck.  

In a September 2008 statement, the veteran stated that while 
on active duty she was required to perform activities in 
contradiction to her medical profile.  Although the veteran, 
a nurse, stated that her cervical spine disorder was 
aggravated by her periods of active military service, the 
Board finds the VA examiner's opinion more probative on this 
issue.  Generally, a nurse's statement has probative value.  
See Black v. Brown, 10 Vet. App. 279, 284 (1997); Goss v. 
Brown, 9 Vet. App. 109, 114-15 (1996); see also Williams v. 
Brown, 4 Vet. App. 270, 273 (1993) (finding that a nurse's 
statement may constitute competent medical evidence where the 
nurse has specialized knowledge regarding the area of 
medicine, or participated in treatment); cf. LeShore v. 
Brown, 8 Vet. App. 406 (1995) (holding that a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, or based upon undocumented 
historical reports).  Thus, an opinion may be reduced in 
probative value, even where the statement comes from someone 
with medical training, if the medical issue requires special 
knowledge.  While the Board does not doubt the qualifications 
of the veteran as a nurse, there is no adequate foundation in 
the current record to establish that she has special 
knowledge in neurology to provide a competent opinion as to 
whether her cervical spine disorder underwent a permanent 
increase during her periods of service.  With all due 
respect, therefore, her opinion is entitled to little 
probative weight in this case.

Here, the only evidence to refute the 2008 VA medical opinion 
is the veteran's own contentions.  As noted, the record does 
not shows that the veteran has the requisite knowledge, 
skill, experience, or training to render an opinion in the 
medical specialty in issue here.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Consequently, her contentions 
are insufficient to refute the conclusions of the 2008 VA 
medical opinion.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


